         Case 2:18-cv-08336-EEF-KWR Document 154 Filed 12/02/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


WILBURT REESE, ET AL.                                                                    CIVIL ACTION

VERSUS                                                                                   NO. 18-8336

GREAT WEST CASUALTY CO., ET AL.                                                          SECTION "L" (4)


                                                     ORDER

           Given that there is an ongoing criminal investigation by the United States Attorney’s

Office that may involve witnesses and/or counsel and/or issues related to this proceeding, the

Court finds that a stay is warranted.

           A civil plaintiff who is also a criminal defendant has both a Fifth Amendment right to

silence and a due process right to a judicial determination of her civil action. 1 In determining

whether to stay a civil proceeding in the face of parallel criminal proceedings, courts generally

consider: (1) the overlap between the civil and criminal case; (2) the status of the criminal case;

(3) private interests of the plaintiff; (4) private interests of the defendants; (5) the interests of the

court; and (6) the public interest. 2

           Although no party has requested a stay of this matter, this Court has stayed similar

litigation due to the ongoing criminal investigation. See Thomas, et al. v. Chambers, et al., C/A

No. 18-4373 (R. Doc. 220) (Vance, J.); Lee, et al. v. Sentry Cas. Co., et al., C/A No. 19-9978 (R.

Doc. 13) (Morgan, J.); Lee, et al. v. Werner Enterprises, et al., C/A No. 18-7248 (R. Doc. 10)



1
    Wehling . Columbia Broadcasting Sys., 608 F.2d 1084, 1087-88 (5th Cir. 1979).
2
    Dolan v. Parish of St. Tammany, 2013 WL 3270616, at *6 (E.D. La. June 26, 2013) (citation omitted).
      Case 2:18-cv-08336-EEF-KWR Document 154 Filed 12/02/19 Page 2 of 3




(Africk, J.); Dorsey, et al v. Jamair, et al., C/A No. 18-6603 (R. Doc. 162) (Africk, J.);

Henderson-Burkhalter, et al. v. Nat’l Union Fire Ins. Co., et al., C/A No. 18-928 (R. Doc. 135)

(Barbier, J.); Reff, et al. v. Werner Enterprises, Inc., et al., C/A No. 18-8350 (R. Doc. 106)

(Feldman, J.); Smith, et al. v. Michael Tensley, et al., C/A No. 18-9464 (R. Doc. 32) (Vitter, J.);

Williams v. United States Fire Insurance Company, et al., C/A No. 18-14000 (R. Doc. 28)

(Ashe, J.); Warren, et al. v. Rosstrans and Services, LLC, et al., C/A No. 18-7599 (R. Doc. 64)

(Vitter, J.); Barre v. Roehl Transport, Inc, et al., C/A No. 19-9799 (R. Doc. 30) (Morgan, J.)

        The Court finds that it is in the best interest of the parties, the Court, and the public to

stay this proceeding pending the conclusion of the criminal investigation. This stay will protect

Plaintiffs and any witnesses from any risks associated with testifying in this proceeding while the

criminal investigation is pending. This stay is also in Defendants’ interest, given that proceeding

to trial before the criminal investigation concludes could result in certain witnesses invoking

their Fifth Amendment privilege.

        This stay applies to all aspects of this litigation, including any pending motions currently

before Chief Magistrate Judge Roby. The matter may be reopened upon the motion of either

party demonstrating that the criminal investigation has concluded, or to present new information

for consideration by the Court, at which time a new trial date will be set. Finally, Plaintiffs may

wish to obtain independent legal advice concerning any risks they may face in continuing with

this litigation.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that that this civil matter is STAYED and ADMINISTRATIVELY

CLOSED.
     Case 2:18-cv-08336-EEF-KWR Document 154 Filed 12/02/19 Page 3 of 3




       IT IS FURTHER ORDERED that all motions pending before the undersigned and

United States Chief Magistrate Judge Roby are DISMISSED WITHOUT PREJUDICE,

reserving to the parties the right to re-urge any motions when the above-captioned matter is

reopened.

       New Orleans, Louisiana this 26th day of November, 2019.



                                             ______________________________________
                                             ELDON E. FALLON
                                             UNITED STATES DISTRICT JUDGE
